IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


STEPHEN W. KLESIC,                       : No. 396 WAL 2017
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
DEPARTMENT OF ENVIRONMENTAL              :
PROTECTION,                              :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2018, the Petition for Allowance of Appeal is

DENIED.